Citation Nr: 1124621	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-40 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for degenerative joint disease of the right knee, claimed as secondary to service-connected degenerative joint disease of the left knee, has been received.

2.  Entitlement to service connection for degenerative joint disease of the right knee, claimed as secondary to service-connected degenerative joint disease of the left knee.  


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from May 1987 to May 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for degenerative joint disease of the right knee.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

The RO previously denied service connection for degenerative joint disease of the right knee in a February 2008 rating decision.  The Veteran was advised of the decision and his appellate rights later that month.  Although in October 2008 the Veteran sought to reopen his claim, he did not, within one year of notice of the February 2008 rating decision, express disagreement with the rating action.  While the Veteran did indicate that VA treatment records were available to support his claim, VA treatment records obtained in October 2008 did not relate to the stated reason for the February 2008 denial of the claim-a lack of evidence establishing a nexus between his current degenerative joint disease of the right knee and service.  Thus, this evidence is not material.  Nor did his October 2008 statement provide any new and material information concerning the claim for service connection.  See Voracek v. Nicholson, 421 F. 3d 1299 (Fed. Cir. 2005) (the definition of "new and material evidence" in paragraph (a) of 38 C.F.R. § 3.156 applies to paragraph (b), and therefore to be material, the evidence must relate to an unestablished fact necessary to substantiate the claim).  Consequently, service connection for degenerative joint disease of the right knee may be considered on the merits only if new and material evidence has been received since the time of the February 2008 adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing the first two matters set forth on the title page.  

The Board notes that the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA).  In May 2010, before certification of the appeal to the Board, the Veteran revoked the power of attorney in favor of NCDVA, and indicated that he would like to represent himself.  Accordingly, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The Board's decision addressing the request to reopen the claim for service connection for degenerative joint disease of the right knee is set forth below.  The claim for service connection for degenerative joint disease of the right knee, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim to reopen have been accomplished.

2.  In a February 2008 rating decision, the RO denied service connection for degenerative joint disease of the right knee, although notified of the denial in a February 2008 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the February 2008 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for degenerative joint disease of the right knee.






CONCLUSIONS OF LAW

1.  The February 2008 rating decision in which the RO denied service connection for degenerative joint disease of the right knee is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for degenerative joint disease of the right knee, received since the RO's February 2008 denial, is new and material, the criteria for reopening the claim for service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for service connection for degenerative joint disease of the right knee in February 2008.  The evidence of record at the time consisted of service and VA treatment records, and the report of a February 2008 VA examination.  There was no evidence of right knee treatment, evaluation, or injury during service.  The VA treatment records reflected treatment for right knee pain and a diagnosis of osteoarthritis.  The February 2008 VA examiner opined that the Veteran's right knee degenerative arthritis was not caused by his left knee arthritis.  The basis for the RO's denial of service connection was that the evidence did not show that the Veteran's current right knee disability was related to service, including as secondary to his service-connected degenerative joint disease of the left knee.

Although notified of the RO's February 2008 denial in a letter dated later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's February 2008 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in October 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's February 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since February 2008 includes additional VA treatment records.  The VA treatment records reflect ongoing treatment for the Veteran's right knee disability.  In a September 2009 outpatient treatment record, the examiner noted that the Veteran's right knee symptoms and osteoarthritis were related to his left knee osteoarthritis.  The examiner noted that the Veteran's left knee disability resulted in an altered gait and overuse.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for degenerative joint disease of the right knee.

At the time of the February 2008 rating decision, there was evidence that the Veteran had a current right knee disability; however, there was no competent evidence that the Veteran's right knee disability was related to service, including his service-connected left knee disability.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the February 2008 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a relationship between the Veteran's right knee disability and his service-connected left knee disability (an unestablished fact necessary to substantiate the claim), and, when considered along with the evidence reflecting a current right knee disability provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for degenerative joint disease of the right knee are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for degenerative joint disease of the right knee has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for degenerative joint disease, on the merits, is warranted.

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).

The Veteran was provided a VA examination, by a physician's assistant, in February 2008.  The impression was degenerative arthritis of the right knee, not caused by left knee arthritis.  No rationale was provided for the examiner's opinion.

In May 2009, the Veteran underwent additional VA examination, by a physician's assistant.  The examination report notes that the examination was in connection with a claim for increase, not service connection.  Since the examiner treated the examination as one for increase, he did not elicit information regarding the onset of the Veteran's right knee disability or about the Veteran's left knee disability.  The examiner's impression was degenerative joint disease of the right knee.  No opinion regarding etiology was provided.  Several months later, the RO contacted the May 2009 VA examiner to obtain an etiology opinion.  He opined that the right knee disability was less likely than not due to the left knee disability.  Rather, he stated that degenerative joint disease of the right knee was more likely due to obesity and the Veteran's occupation.  However, he did not provide any rationale for these conclusions, including, in particular, how the Veteran's job as a teacher caused his right knee degenerative joint disease.

As noted above, in a September 2009 VA outpatient treatment report, a physician's assistant opined that the Veteran's right knee disability was related to his service-connected left knee disability, which resulted in an altered gait.  The Board finds that while this evidence has provided a basis for reopening the previously denied claim, it does not provide a sufficient basis for granting the claim at this time.  While the VA outpatient treatment record indicates that the Veteran's current degenerative joint disease of the right knee was caused by service-connected degenerative joint disease of the left knee, the examiner did not provide a sufficient rationale for his conclusion.  Additionally, the examiner did not comment upon the May 2009 VA examiner's opinion-that the Veteran's obesity and job caused degenerative joint disease of the right knee, and there is no indication that he had access to the claims file or reviewed the Veteran's prior medical records.  

As the medical opinion evidence currently of record is inadequate, the Board finds that further medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, outstanding VA medical records should be obtained.  The record indicates that the Veteran has been receiving treatment for a right knee disability from the VA Medical Center (VAMC) in Durham, North Carolina.  The claims file contains VA treatment records from the Durham VAMC through December 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Durham VAMC any outstanding records of treatment for a right knee disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for degenerative joint disease of the right knee.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC any outstanding records of treatment for a right knee disability, since December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran a letter requesting that the he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current right knee disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is medically related to service, or (2) was caused or is aggravated by service-connected degenerative joint disease of the left knee.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinion, the examiner should specifically review and consider the May 2009 VA examination report and addendum opinion, as well as the September 2009 VA outpatient treatment report.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for degenerative joint disease of the right knee.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).










This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


